Appellate Case: 20-6112     Document: 010110681951         Date Filed: 05/09/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                                         PUBLISH                                  Tenth Circuit

                       UNITED STATES COURT OF APPEALS                              May 9, 2022

                                                                             Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                              Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                               No. 20-6112
  v.                                                   (D.C. No. 5:19-CR-00346-D-1)
                                                               (W.D. Okla.)
  PATRICK LAJUAN JONES, JR.,

        Defendant - Appellant.
                       _________________________________

                                       ORDER
                          _________________________________

 Before TYMKOVICH, Chief Judge, HARTZ, HOLMES, MATHESON, PHILLIPS,
 McHUGH, MORITZ, EID, CARSON, and ROSSMAN, Circuit Judges.*
                  _________________________________

        This matter is before the court on Appellant’s Petition for Rehearing, which

 includes a request for rehearing en banc. We also have a response from Appellee. To the

 extent Appellant seeks rehearing by the panel, the petition is denied pursuant to Fed. R.

 App. P. 40.

        The petition and response were transmitted to all non-recused judges of the court

 who are in regular active service, and a poll was called. A majority of the participating




        *
          The Honorable Robert E. Bacharach is recused in this matter and did not
 participate in consideration of Appellant’s rehearing petition.
Appellate Case: 20-6112     Document: 010110681951           Date Filed: 05/09/2022   Page: 2



 judges voted to deny the petition. See Fed. R. App. P. 35(a). Consequently, Appellant’s

 request for rehearing en banc is also denied.

        Judge Rossman, who would grant rehearing en banc, has prepared the attached

 written dissent from the denial of rehearing en banc.


                                                 Entered for the Court,



                                                 CHRISTOPHER M. WOLPERT, Clerk




                                                 2
Appellate Case: 20-6112     Document: 010110681951         Date Filed: 05/09/2022         Page: 3



 United States v. Jones, No. 20-6112
 ROSSMAN, J., dissenting.

        “En banc review is an extraordinary procedure intended to focus the entire court

 on an issue of exceptional public importance or on a panel decision that conflicts with a

 decision of the United States Supreme Court or of this court.” 10th Cir. R. 35.1(A).

 Accord Fed. R. App. P. 35(a). Both components of this standard are satisfied here. The

 panel decision in Jones fails to contend with binding precedent and reaches the wrong

 result on a recurring question of exceptional public importance with far-reaching

 implications in our circuit and nationally. See United States v. Jones, 15 F.4th 1288

 (10th Cir. 2021). I respectfully submit en banc review was warranted and should have

 been granted.

        The question in Jones is how to define “controlled substance” in U.S.S.G.

 § 4B1.2(b). Does that term have a uniform definition or does its meaning vary according

 to the state of conviction? The Jones panel—invoking plain-language analysis—held the

 latter. I respectfully disagree. Jones cannot be squared with the purpose of the Guidelines,

 the categorical approach, and the longstanding requirement of national uniformity in

 federal sentencing law established in Taylor v. United States, 495 U.S. 575 (1990). Our

 sister circuits are sharply divided on the question presented in Jones and the correct

 approach to answering it. Likewise, our court’s precedent has employed inconsistent

 methodology in construing undefined terms in § 4B1.2 and related guidelines (e.g.,

 § 2L1.2). Undoubtedly, the question in Jones comes up frequently, and all stakeholders in

 the federal sentencing process depend on its accurate resolution.
Appellate Case: 20-6112      Document: 010110681951           Date Filed: 05/09/2022    Page: 4



        As the rehearing petition observes, Jones conflicts with a foundational principle of

 the categorical approach from Taylor and its progeny—the definition of a predicate

 offense does not “depend on the definition adopted by the State of conviction.”

 Pet. Reh’g 10 (quoting Taylor, 495 U.S. at 591). The panel opinion does not squarely

 address Taylor’s uniformity principle. However, it suggests § 4B1.2(b)’s reference to

 convictions “under federal or state law” overcomes any presumption that a uniform

 definition applies. Jones, 15 F.4th at 1292 (quoting § 4B1.2(b)). This is incorrect.

        That § 4B1.2(b) references “state law” when modifying the term “controlled

 substance offense” does not permit an exception to the categorical approach’s uniformity

 principle. Predicate offense definitions routinely refer to “federal or state law” simply to

 clarify, as here, that they include state convictions—not to indicate that their meaning

 turns on state law. Indeed, in the Career Offender guideline at issue here, both the “crime

 of violence” and “controlled substance offense” definitions generally refer to any

 “offense under federal or state law.” U.S.S.G. § 4B1.2. Yet, this phrasing has never

 justified relying on a state’s definition of, e.g., “physical force,” “robbery,” or

 “counterfeit substance.” As the Supreme Court reminds us, “Coherence has a claim on

 the law.” Mathis v. United States, 579 U.S. 500, 520 (2016). If mere reference to “state

 law” in the guideline’s text were sufficient justification to abandon Taylor’s uniformity

 requirement, then none of the Career Offender predicates would require uniform

 definitions, upending an entire body of settled precedent.

        Petitioner also asserts that our precedent, namely Madkins and McKibbon,

 demonstrates that “when tasked with defining an operative term . . . in USSG § 4B1.2(b),

                                                2
Appellate Case: 20-6112     Document: 010110681951          Date Filed: 05/09/2022       Page: 5



 the Court relies on the federal definition of the offense.” Pet. Reh’g 7 (citing United

 States v. Madkins, 866 F.3d 1136 (10th Cir. 2017); United States v. McKibbon, 878 F.3d

 967 (10th Cir. 2017)). Those cases, while not necessarily dispositive here, certainly

 highlight inconsistency in our approach to construing the Career Offender guideline. We

 have acknowledged as much. See United States v. Martinez-Cruz, 836 F.3d 1305, 1308

 (10th Cir. 2016) (“There are two major strands of precedent in the Tenth Circuit

 involving the Guidelines and categorical approach. The first emphasizes the Taylor

 categorical approach, the second emphasizes the Sentencing Commission’s intent.”).

 Granting en banc rehearing would have allowed an opportunity to clarify a singular

 approach for construing the meaning of undefined terms in the Guidelines.

        Accordingly, I respectfully dissent from the denial of rehearing en banc.

 I.     Jones abandons Taylor and the foundational principle of national uniformity
        in federal sentencing law.

        In Taylor v. United States, the Supreme Court expressly rejected an interpretation

 that would make a sentencing enhancement “depend on the definition adopted by the

 State of conviction.” 495 U.S. at 590. Such an interpretation, the Supreme Court

 determined, “would mean that a person convicted of unlawful possession of a firearm

 would, or would not, receive a sentence enhancement based on exactly the same conduct,

 depending on whether the State of his prior conviction happened to call that conduct

 ‘burglary.’” Id. at 590-91. The panel opinion does not mention Taylor nor acknowledge

 this bedrock principle.




                                               3
Appellate Case: 20-6112      Document: 010110681951          Date Filed: 05/09/2022         Page: 6



        Instead, Jones indirectly addresses national uniformity in federal sentencing law in

 two ways. First, the panel opinion observes the guideline references “state law,” and thus

 finds no need to apply the presumption, in Jerome v. United States, 318 U.S. 101, 104

 (1943), against making the application of federal law dependent on state law. See Jones,

 15 F.4th at 1292. And second, the panel opinion reasons that “disregarding any

 conviction under a state’s categorically broader, indivisible drug-offense statute . . .

 arguably undermines national uniformity in sentencing.” Id. at 1296. Neither ground

 adequately justifies an exception to the uniform-definition requirement of the categorical

 approach.

        1. The panel’s discussion of the Jerome presumption

        The panel opinion rejects the reasoning employed by the Second, Ninth, and Fifth

 Circuits, concluding those courts erroneously “relied on the Jerome presumption—a

 presumption that ‘assume[s], in the absence of a plain indication to the contrary, that

 Congress when it enacts a statute is not making the application of the federal act

 dependent on state law.’” Jones, 15 F.4th at 1292 (alteration in original) (quoting Jerome,

 318 U.S. at 104). The Jerome presumption does not apply here, the panel reasons,

 “because § 4B1.2(b), by its plain language, references ‘state law.’” Id. I disagree with this

 analysis.

        First, only the Second Circuit in United States v. Townsend, 897 F.3d 66 (2d Cir.

 2018), actually invoked the Jerome presumption. The Ninth and Fifth Circuits relied

 instead on the “purpose of the generic definition as envisioned in Taylor,” which “was to

 ensure that there is some ‘uniform definition independent of the labels employed by

                                               4
Appellate Case: 20-6112     Document: 010110681951          Date Filed: 05/09/2022      Page: 7



 various [s]tates’ criminal codes.’” United States v. Leal-Vega, 680 F.3d 1160, 1166

 (9th Cir. 2012) (alteration in original) (quoting Taylor, 495 U.S. at 589). Accord United

 States v. Gomez-Alvarez, 781 F.3d 787, 793-94 (5th Cir. 2015). Because only the Second

 Circuit actually relied on the Jerome presumption, the panel opinion does not address the

 sound reasoning of the Ninth and Fifth Circuits.1

        Second, the panel’s brief discussion of the Jerome presumption is no substitute for

 contending with Taylor’s requirement that predicate offenses be uniformly defined

 independent of state law. Taylor did not rely on the Jerome presumption—it never

 mentioned it. That is unsurprising because the Jerome presumption also operates outside

 the setting of federal sentencing law. The uniformity principle Taylor endorsed was

 specific to the federal sentencing context—that is, Taylor relied on Congress’s “general

 approach, in designating predicate offenses, of using uniform, categorical definitions . . .

 regardless of technical definitions and labels under state law.” Taylor, 495 U.S. at 590.

 The Supreme Court thought it “implausible that Congress intended the meaning of

 ‘burglary’ for purposes of § 924(e) to depend on the definition adopted by the State of



        1
          As the Ninth Circuit correctly explained, the “underlying theory of Taylor is that
 a national definition of the elements of a crime is required so as to permit uniform
 application of federal law in determining the federal effect of prior conviction.” Leal-
 Vega, 680 F.3d at 1165. The Jones panel depends on the very justifications the Ninth
 Circuit considered and, for good reason, rejected, because the justifications are “rooted in
 canons of statutory interpretation and presumptions of Congressional intent” that “would
 undermine the reasoning underlying the categorical approach in the first place.” Id. The
 First Circuit recently endorsed the reasoning of the Ninth and Fifth Circuits, albeit only in
 dicta, observing that the sort of approach the panel opinion adopts here “is fraught with
 peril.” United States v. Crocco, 15 F.4th 20, 23 (1st Cir. 2021).

                                               5
Appellate Case: 20-6112      Document: 010110681951         Date Filed: 05/09/2022      Page: 8



 conviction.” Id. “Without a clear indication that . . . Congress intended to abandon its

 general approach of using uniform categorical definitions to identify predicate offenses,”

 the Supreme Court rejected the government’s contention that the definition of burglary

 could vary according to state law. Id. at 591.

        Here, the panel opinion forsakes Taylor’s uniformity mandate without a “clear

 indication” that the Sentencing Commission intended to do so. The only justification the

 panel opinion gives for overcoming the Jerome presumption is that the definition of

 “controlled substance offense” expressly references “state law.” Jones, 15 F.4th at 1292.

 However, we have always required uniform definitions of terms within the “controlled

 substance offense” guideline—notwithstanding that the words “federal or state law”

 appear in the text.2 And sentencing enhancement provisions routinely refer expressly to

 convictions under “state law.” For example, the definition of “crime of violence” in

 § 4B1.2(a) likewise mentions “any offense under . . . state law.” A textual reference to

 “state law” is not a sufficient justification for abandoning Taylor’s uniformity

 requirement (or the Jerome presumption). How can we reconcile Jones with the

 well-settled rule that Career Offender predicates require uniform definitions? The panel

 opinion does not tell us.

        In response to the rehearing petition, the government argues for the first time that

 the Supreme Court in Taylor “recognized that while the entire definition of a predicate



        2
         See, e.g., Madkins, 866 F.3d at 1144; McKibbon, 878 F.3d at 972; United States
 v. Thomas, 939 F.3d 1121, 1122 (10th Cir. 2019); United States v. Dominguez-Rodriguez,
 817 F.3d 1190, 1195-96 (10th Cir. 2016).
                                              6
Appellate Case: 20-6112        Document: 010110681951       Date Filed: 05/09/2022       Page: 9



 offense cannot be controlled by labels put on it by state law, a term in the definition could

 be.” Resp. Pet. Reh’g 17. But the Supreme Court has never squarely considered whether

 a term within a uniform generic definition may be defined by state law. It seemed to

 suggest just the opposite in Esquivel-Quintana v. Sessions, 137 S. Ct. 1562 (2017).

        In Esquivel-Quintana, the Supreme Court addressed the meaning of “sexual abuse

 of a minor” in the Immigration and Nationality Act (INA). Id. at 1567. The government’s

 proposed definition was conduct that “(1) is illegal, (2) involved sexual activity, and

 (3) is directed at a person younger than 18 years old.” Id. at 1569. The Court flatly

 rejected this definition, reasoning it “turns the categorical approach on its head by

 defining the generic federal offense of sexual abuse of a minor as whatever is illegal

 under the particular law of the State where the defendant was convicted. Under the

 Government’s preferred approach, there is no ‘generic’ definition at all.” Id. at 1570. The

 Court also did not conclude that “minor” means the age of consent in any particular

 state—it considered instead what the uniform “generic” definition of “minor” was:

 “Although the age of consent for statutory rape purposes varies by jurisdiction, reliable

 dictionaries provide evidence that the ‘generic’ age—in 1996 and today—is 16.” Id.

 at 1569 (citation omitted).

        The same reasoning holds here. “Controlled substance” is not whatever substance

 any particular state controls—it must have a generic definition uniform among every

 jurisdiction. To permit otherwise would turn the categorical approach on its head.




                                               7
Appellate Case: 20-6112      Document: 010110681951         Date Filed: 05/09/2022      Page: 10



         2. The panel’s rationale that Jones more fully achieves the goal of sentencing
            uniformity

         Jones briefly addresses national uniformity in federal sentencing law when the

  panel reasons: “disregarding any conviction under a state’s categorically broader,

  indivisible drug-offense statute in determining whether to enhance a defendant’s sentence

  arguably undermines national uniformity in sentencing more than considering all

  state-law convictions under indivisible or divisible statutes, though some convictions

  might involve non-CSA-listed substances.” Jones, 15 F.4th at 1296. The panel seems to

  reject a uniform definition to promote uniformity in sentencing. This makes no sense.

  Some convictions involving culpable conduct might not count as predicates due to a

  statute’s technical overbreadth. This is a consequence of principled adherence to the

  categorical approach, not a reason to create an ad hoc exception to it.

         Importantly, the concern Jones identifies is not at all unique to the “controlled

  substance offense” context. For example, a burglary statute might be overbroad because it

  applies to boats, Mathis, 579 U.S. at 516; an aggravated robbery statute might be

  overbroad because purse-snatching is a sufficient use of force, United States v. Bong, 913

  F.3d 1252, 1262-65 (10th Cir. 2019); and federal drug conspiracy is overbroad because it

  does not require an overt act, Martinez-Cruz, 36 F.3d at 1310-11. It matters not whether

  the overwhelming majority of convictions under these statutes involve culpable conduct;

  the categorical approach mandates they do not count as predicate offenses. That some

  defendants might not receive a sentence enhancement due to a perceived technicality has

  never been a justification for creating exceptions to the categorical approach. And it is of


                                               8
Appellate Case: 20-6112      Document: 010110681951          Date Filed: 05/09/2022        Page: 11



  particularly little concern in the Guidelines context, where a district court maintains

  discretion to impose an upward variance based on underrepresented criminal history and

  the § 3553(a) sentencing factors.

         Finally, Jones suspects the categorical approach “arguably” fails to serve its

  intended purpose of promoting national uniformity in sentencing. 15 F.4th at 1296.

  Maybe so. But applicable law is clear: predicate offenses must be given uniform

  definitions that do not vary according to the state of conviction. To be sure, the

  categorical approach is not without its critics. There appears to be widespread

  categorical-approach fatigue in our federal courts. According to “a growing number of

  judges across the country[,] . . . the categorical approach perverts the will of Congress,

  leads to inconsistent results, wastes judicial resources, and undermines confidence in the

  administration of justice.” United States v. Scott, 990 F.3d 94, 126 (2d Cir. 2021)

  (Park, J., concurring) (collecting cases). It hardly needs stating that even righteous

  critique by reasoned jurists provides courts no legitimate basis for abandoning the

  dictates of applicable law. Significantly, each opinion Scott cites bemoans the categorical

  approach but reluctantly applies it—and some appropriately call upon Congress, the

  Supreme Court, or the Sentencing Commission to effect needed change. See, e.g.,

  Lopez-Aguilar v. Barr, 948 F.3d 1143, 1149 (9th Cir. 2020) (Graber, J., concurring) (“I

  write separately to add my voice to the substantial chorus of federal judges pleading for

  the Supreme Court or Congress to rescue us from the morass of the categorical

  approach.”). What the panel expresses is akin to a policy disagreement, and that cannot

  justify, let alone authorize, our decision to stray from binding precedent. United States v.

                                                9
Appellate Case: 20-6112       Document: 010110681951          Date Filed: 05/09/2022       Page: 12



  Guillen, 995 F.3d 1095, 1114 (10th Cir. 2021) (“Vertical stare decisis is absolute and

  requires us, as middle-management circuit judges, to follow applicable Supreme Court

  precedent in every case. So once the Supreme Court has adopted a rule, standard, or

  interpretation, we must use that same rule, standard, or interpretation in later cases.”); see

  also SCA Hygiene Prods. Aktiebolag v. First Quality Baby Prods., LLC, 137 S. Ct. 954,

  967 (2017) (“[W]e cannot overrule Congress’s judgment based on our own policy

  views.”).

  II.    Jones employs “plain-language analysis,” but our precedent does not take a
         consistent approach to construing undefined terms in the Guidelines.

         The petition for rehearing contends we have applied the federal statutory

  definition of “distribute” to § 4B1.2(b), which had left it undefined. Pet. Reh’g 6-7 (citing

  Madkins, 866 F.3d at 1144; McKibbon, 878 F.3d at 972). In these cases, we concluded,

  based on the federal statutory definition, the state offenses included “offers” to sell and

  therefore were overbroad. Id. According to Petitioner, this analysis shows that “when

  tasked with defining an operative term left undefined . . . in USSG § 4B1.2(b), the Court

  relies on the federal definition of the offense.” Id. at 7. That’s not quite right. In other

  cases, not discussed in the petition for rehearing, we have expressly declined to import

  the federal statutory definition—as the Jones panel correctly recognized. See, e.g.,

  Thomas, 939 F.3d at 1122 (rejecting the federal definition of “counterfeit substance”).

         What all of this reliably demonstrates is our approach to construing undefined

  terms in the “controlled substance offense” definition and related guidelines (e.g.,

  § 2L1.2) has been inconsistent.


                                                 10
Appellate Case: 20-6112     Document: 010110681951         Date Filed: 05/09/2022      Page: 13



          In Madkins, we relied exclusively on the federal definition. 866 F.3d at 1144.

          In Dominguez-Rodriguez, 817 F.3d at 1195, we defaulted to the federal
           definition in determining “the generic, contemporary meaning of ‘possession
           with intent to distribute,’” because the parties failed to “point to any other
           sources, such as state definitions or the Model Penal Code, indicating that we
           should treat the generic, contemporary meaning of ‘possession with intent to
           distribute’ differently than the federal offense.”

          In Martinez-Cruz, we determined the generic, contemporary meaning of
           “conspiracy” by relying on a survey of the states, Model Penal Code, criminal
           law treatises, and federal law, and we held that the federal drug conspiracy
           statute was categorically overbroad. 836 F.3d at 1310-11.

          In Thomas, we rejected the uniform generic definition of “counterfeit
           substance” adopted by the Controlled Substances Act and the majority of states
           in favor of a plain-meaning definition. 939 F.3d at 1122-26.

          And here, the Jones panel used a plain-language approach to hold “controlled
           substance” does not have a uniform definition at all—rather, its definition
           changes depending on the state of conviction. 15 F.4th at 1292.

         Our precedent does not evince a consistent method for determining the meaning of

  undefined terms in the “controlled substance offense” definition. We recognized as much

  in Martinez-Cruz, noting the tension in our jurisprudence between applying the Taylor

  categorical approach’s focus on uniform generic definitions and the intent-of-the-

  Sentencing-Commission approach’s focus on plain, ordinary meaning. 836 F.3d

  at 1308-09.

         We lack uniformity even in how to decipher the intent of the Sentencing

  Commission. The Martinez-Cruz panel opted to focus on the Taylor categorical approach

  in concluding that a federal § 846 drug conspiracy conviction did not fit the generic

  definition of “conspiracy” for purposes of § 2L1.2. Id. at 1310 (“[B]ecause we find that

  the intent of the Sentencing Commission is not clear, we . . . follow prior Tenth Circuit

                                              11
Appellate Case: 20-6112        Document: 010110681951         Date Filed: 05/09/2022     Page: 14



  precedent . . . in applying the categorical approach.”). In Jones, the panel opted to focus

  on the plain, ordinary meaning of the text to determine the Sentencing Commission’s

  intent.

            By denying rehearing en banc in Jones, we have missed a much-needed

  opportunity to articulate a singular approach to construing undefined terms in the

  Guidelines, particularly in the context of “controlled substance offense” and

  “drug-trafficking offense” definitions in § 4B1.2 and § 2L1.2.

  III.      Jones presents a recurring question at the heart of federal sentencing law.

            The Jones opinion has significant reach. It affects prior drug convictions not only

  from Oklahoma, but every state. It is not limited solely to potential career offenders—the

  felon-in-possession guideline also incorporates the definitions in § 4B1.2, and the illegal

  re-entry guideline contains a materially identical definition of “drug-trafficking offenses.”

  See U.S.S.G. § 2K2.1 cmt. n.1; § 2L1.2 cmt. n.2. These guidelines are a mainstay of

  federal sentencing in the district courts. For example, the Sentencing Commission reports

  that, in 2020 alone, United States District Courts imposed 3,226 enhanced sentences

  based on a prior conviction under § 2K2.1.3 Undoubtedly, many of these cases will be

  reviewed by the courts of appeal. As some circuit judges have long lamented,

  categorical-approach litigation consumes a disproportionate amount of judicial resources.

  See, e.g., United States v. Aguila-Montes de Oca, 655 F.3d 915, 917 (9th Cir. 2011)


           See U.S. Sent’g Comm’n, Use of Guidelines and Specific Offense
            3

  Characteristics, Guideline Calculation Based, Fiscal Year 2020, at 51,
  https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-sentencing-
  statistics/guideline-application-frequencies/Use_of_SOC_Guideline_Based.pdf.
                                                 12
Appellate Case: 20-6112      Document: 010110681951           Date Filed: 05/09/2022    Page: 15



  (en banc) (“Indeed, over the past decade, perhaps no other area of the law has demanded

  more of our resources.”). This is an area of law where enhancing clarity has meaningful,

  practical implications for the administration of justice.

         We cannot ignore the sharp circuit split on this consequential issue or assume it

  will be resolved in a way that obviates the need for en banc review in Jones. The

  Supreme Court should weigh in, but will it? Any optimism seems unfounded.

  “[A]lthough a core responsibility of the Supreme Court is to resolve circuit splits, the

  Court decided in Braxton v. United States, 500 U.S. 344, 348 (1991), that circuit splits

  regarding the sentencing guidelines are best left to the Sentencing Commission to resolve

  through amendments to the guidelines.” Thomas, 939 F.3d at 1132. True to its word, the

  Supreme Court recently denied certiorari on the very issue in Jones, explaining “[i]t is the

  responsibility of the Sentencing Commission to address this division to ensure fair and

  uniform application of the Guidelines.” Guerrant v. United States, 142 S. Ct. 640, 640-41

  (2022) (Sotomayor, J., joined by Barrett, J., respecting the denial of certiorari). And

  certiorari was denied even though the Court acknowledged “the Sentencing Commission

  has not had a quorum for three full years.” Id. at 641. The Sentencing Commission is a

  bipartisan, independent agency charged by Congress with vital responsibilities. But

  without a quorum, the Sentencing Commission has no meaningful ability to resolve the

  problem presented here. These circumstances compel but one conclusion: the

  responsibility to address this important and divisive issue is ours. We should have granted

  en banc review.



                                               13
Appellate Case: 20-6112      Document: 010110681951         Date Filed: 05/09/2022     Page: 16



                                          Conclusion

         This court’s categorical approach jurisprudence has never adopted a definition that

  varied according to the state of conviction. I see no reason to start now. Because (1) the

  panel opinion in Jones abandons the fundamental requirements of Taylor without

  sufficient justification, (2) our approach to interpreting undefined terms in the Guidelines

  has been inconsistent, and (3) the implications of abandoning the uniformity requirement

  are far-reaching, I respectfully dissent from the denial of rehearing en banc.




                                               14